PER CURIAM
(DILLON, Circuit Judge, and DELAHAY, District Judge, concurring).
In sustaining a demurrer to the bill (filed by assignees under a voluntary general assignment against assignees in bankruptcy and the petitioning creditors), the court delivered a written opinion, ruling the following points:
1. A valid adjudication of bankruptcy against a debtor, has the effect to subject him and'his property to the operation of the bankrupt act, notwithstanding a previous voluntary general assignment for the benefit of creditors; and the assignee in bankruptcy as against the assignee under the state law, is entitled to the possession and control of the estate. In re Burt [Case No. 2.210].
[See, also, Cragin v. Thompson, Id. 3,320.]
2. An order of the district court, adjudicating a debtor a bankrupt, made after the return day, but upon á petition of a creditor, and after notice to, and appearance by, the debtor, though it may be irregular, is not void, and cannot be collaterally assailed by his assignees under a previous voluntary assignment.